Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 59–83 are pending in the instant application. The preliminary amendment
filed on 09/23/2021 in which claims 2-58 were canceled, and new claims 59-83 were introduced, is acknowledged.
Priority
The instant application is a 371 of PCT/EP2019/055138 filed on 03/01/2019,
which claims benefit of US Provisional Application 62/636,944, filed 03/01/2018. 
Claims 1, 59-81, and 83 are present in the original disclosure of the provisional application and have the priority date of 03/01/2018.
Claim 82 has the priority date of 03/01/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 59-77, and 83, are rejected under 35 U.S.C. 103 as being unpatentable over Lonn et al (US 9,522,894 B2) in view of Karthik (RRJCHEM, 2016: 5(2): 143-154), Golchert et al (Int J Pharm. 2013 Sep 10;453(2):322-8) and Verwijs et al (US 8,552,034 B2).
Regarding claims 1, 59-64, and 72, Lonn teaches formula(I) and its variants or a pharmaceutically acceptable salt thereof (claims 1 and 2), and the specific compound (2S)-N-{(1S)-1-cyano-2-[4-(3-methyl-2-oxo-2,3-dihydro-1,3-benzoxazol-5-yl)phenyl]ethyl}-1,4-oxazepane-2-carboxamide or a pharmaceutically acceptable salt thereof (claim 5).

    PNG
    media_image1.png
    567
    569
    media_image1.png
    Greyscale

 Claims for these compounds are included in Patent US 9,522,894 B2 with an effective filing date of 01/24/2014, issued to AstraZeneca, the same assignee as the instant application. 
Regarding claims 1 and 72, Lonn also teaches pharmaceutical compositions for treating respiratory diseases where the active ingredient as formula(I) ranges from 0.05 to 99 wt% (column 15 lines 18-19), which spans the composition range of about 1.0 to about 30 wt% in claim 1 of the instant application, and the range of about 3 to about 10 wt% in claim 72. Lonn further teaches a composition that can include diluents (claim 7), disintegrants (Col. 15, L. 50), and lubricants (Col. 15, L.51). 
Lonn does not teach the inclusion of glidants and compression aids in the composition.
Karthik teaches that microcrystalline cellulose and dibasic calcium phosphate dehydrate are both considered diluents, and diluents are fillers in tablets (P. 143 under List of Excipients). 
Golchert teach that microcrystalline cellulose and (anhydrous) dibasic calcium phosphate dehydrate are compression aids (Abstract, Paragraph 3, L. 5-6). 
Thus, Karthik and Golchert combined teach that microcrystalline cellulose and dibasic calcium phosphate dehydrate can be categorized in more than one category of excipient, specifically as both diluents and compression aids, and generally as fillers.
Neither Karthik nor Golchert teach specific wt% values for each of the excipients cited in claim 1 of the instant application.
Verwijs recites a composition where the active ingredient is present in an amount of at least 15 wt% of the pharmaceutical composition, which overlaps with a significant proportion of the “from about 1.0 to about 30 wt%” of a compound of formula (I) in the instant claim 1.  
Verwijs also teaches pharmaceutical compositions, including oral dosage in the form of a tablet for the treatment of respiratory CFTR mediated diseases, which is encompassed by a respiratory disease taught by Lonn et al., where the composition includes all of the excipients cited in claim 1 of the instant application, with specific examples of each excipient, and wt% values for each excipient as follows:
Diluent (or filler): Microcrystalline cellulose (MCC) as a filler (Col. 13, Lines 50-51), where the pharmaceutical composition comprises at least about 20 wt% of microcrystalline cellulose (Col. 13, Lines 63-64), and about 20 wt% to about wt 50% by weight of the tablet (See claim 6). It is noted that MCC is considered as “a filler” by Verwijs et al. whereas MCC is considered as “a diluent” in instant claim 66. In this regard, Verwijs also teaches inclusion of mannitol, as a diluent in a tablet, ranging from about 1 wt% to about 30 wt% (See claim 8). Thus, Verwijs teaches filler or diluent in a composition comprising a range of about 20 wt% to about 80 wt%, which renders the limitation (b) recited in instant claim 1 of “about 55 to about 75 wt% of a pharmaceutical diluent” prima facie obvious.
Compression aid (or filler): A tablet where the filler is selected from dibasic calcium phosphate (Claim 5), and where the composition comprises at least one filler in the amount of at least 5 wt% (e.g. at least about 20% wt%, at least about 30wt%, or at least 40 wt%) by weight of the composition (Col. 13, Lines 50-58). It is noted that “dibasic calcium phosphate” is considered as “a filler” by Verwijs et al. whereas “dibasic calcium phosphate” is considered as “a compression aid” in instant claim 67. Thus, Verwijs teaches a range for dibasic calcium phosphate (Claim 5) that render the limitation (c) recited in instant claim 1 “from about 15% to about 25% of a compression aid” prima facie obvious.
Disintegrant: The pharmaceutical composition comprises disintegrant in an amount of about 10 wt% or less (e.g., about 7 wt% or less, about 6 wt % or less, or about 5 wt % or less) (Col. 14, Lines 10-14), where the disintegrant can be sodium starch glycolate (Col. 14, Line 9). These teachings render the limitation (c) recited in instant claim 1 “about 3.0% to about 5.0 wt%” prima facie obvious.
Glidant: Colloidal silicon dioxide as an exemplary glidant, where the composition comprises a glidant in the amount of 2 wt% or less (e.g. 1.75 wt%, 1.25 wt% or less, or 1.00 wt% or less) (Col. 15, Lines 46-50). These teachings render the limitation (d) recited in instant claim 1 “about 0.00 to about 1.0 wt%” prima facie obvious.
Lubricant: Glyceryl behenate (AKA glycerol behenate) as an exemplary lubricant, where the pharmaceutical composition comprises a lubricant in an amount of 5 wt% or less (e.g. 4.75 wt%, 4.0 wt% or less, or 3.00 wt% or less, or 2.0 wt% or less) (Col. 16, Lines 9-13). These teachings render the limitation (e) recited in instant claim 1 “about 2 to about 6 wt%” prima facie obvious (see MPEP § 2144.05).
 Thus, as elaborated above, the wt% values taught by Verwijs for each of the excipients, a diluent (or filler), a compression aid (or filler), a disintegrant, and a glidant, render the corresponding wt% values in claim 1 of the instant application as indicated below prima facie obvious. 
Diluent (about 55 to about 75%); 
compression aid (about 15 to about 25 wt%); 
disintegrant (about 3.0 to about 5.0 wt%); 
glidant (about 0.00 to about 1.0 wt%).
 
Regarding claims 65-69, the pharmaceutical composition of claim 1 is taught by combined teachings of Lonn, Karthik, Golchert, and Verwijs, as discussed above, and Verwijs identifies species for each excipient class from the instant claims, as follows:
Regarding claim 65, Verwijs specifically teaches glyceryl behenate (AKA glycerol behenate) as a lubricant (Col. 16, Lines 9-12); 
Regarding claim 66, Verwijs specifically teaches microcrystalline cellulose as diluent (Col. 13, Lines 63-64);
Regarding claim 67, Verwijs specifically teaches dibasic calcium phosphate as a filler (Claim 5), which is also categorized as a compression aid;
Regarding claim 68, Verwijs specifically teaches sodium starch glycolate as a disintegrant (Col. 14, Line 9); and
Regarding claim 69, Verwijs specifically teaches silicon dioxide as a glidant (Col. 15, Lines 46-50).
Regarding claim 70, Lonn also teaches formulation with formula(I) of claim 1 as a tablet (Col. 15, Line 40).
Regarding claim 71 Lonn also teaches formulation with formula(I) of claim 1, as a tablet with a coating (Col. 15, Line 56).
Regarding claim 72, Lonn et al. teaches that the pharmaceutical composition will more preferably comprise from 0.10 to 50% w, of active ingredient, all percentages by weight being based on total composition (see column 15, lines 17-22).

Regarding claims 73-77, the pharmaceutical composition of claim 72 is taught by combined teachings of Lonn, Karthik, Golchert, and Verwijs, as applied above.
Regarding claim 73, Verwijs further teaches glyceryl behenate (AKA glycerol behenate) as an exemplary lubricant, where the pharmaceutical composition comprises a lubricant in an amount of 5 wt% or less (Col. 16, Lines 9-12), which renders the range for glycerol behenate in claim 73 prima facie obvious.
Regarding claim 74, Verwijs further teaches colloidal silicon dioxide as an exemplary glidant, where the composition comprises a glidant in the amount of 2 wt% or less (e.g., 1.75 wt%, 1,25 wt % or less, or 1.00 wt or less) (Col. 15, Lines 46-50). This render the range for silicon dioxide in claim 74 prima facie obvious.
Regarding claim 75, Verwijs further teaches a pharmaceutical composition comprising disintegrant in an amount of about 10 wt% or less (e.g., about 7 wt% or less, about 6 wt % or less, or about 5 wt % or less) (Col. 14, Lines 12-14), where the disintegrant can be sodium starch glycolate (Col. 14, Line 9), which renders the range for sodium starch glycolate in claim 75 prima facie obvious.
Regarding claim 76, Verwijs further teaches a tablet where the filler is selected from dibasic calcium phosphate (Claim 5), and where the composition comprises at least one filler in the amount of at least 5 wt% (e.g. at least about 20% wt%, at least about 30wt%, or at least 40 wt%) by weight of the composition (Col. 13, Lines 50-58), which renders the range for dibasic calcium phosphate in claim 76 prima facie obvious.
Regarding claim 77, Verwijs further teaches microcrystalline cellulose as a filler (Col. 13, Lines 50-51), where the pharmaceutical composition comprises at least about 20 wt% of microcrystalline cellulose (Col. 13, Lines 63-64), and about 20 wt% to about wt 50% by weight of the tablet (See claim 6), which renders the entire range for microcrystalline cellulose in claim 77 prima facie obvious.
Regarding claim 83, Lonn further teaches that the compounds of formula (I) and their pharmaceutically acceptable salts are inhibitors of dipeptidyl peptidase 1 activity, and thus may be used in the treatment of a plurality of obstructive diseases (Col. 11, Lines 13-44) as cited in claim 83. 

Thus, regarding claim 1, 59-77, and 83, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the already patented compound(s) of Formula(I) in the instant application as an active ingredient, where the amount of active ingredient in the composition was based on a %wt value previously disclosed by Lonn, with a combination of excipients established in the art as components in the formulation of solid oral dosage, particularly formulation of tablets and coated tablets, and where specific ranges of wt% values for each excipient were previously disclosed by Verwijs. It would further been obvious to apply this solid oral dosage of the formulation of claim 1 to the treatment of obstructive diseases of the airway related to as related to dipeptidyl peptidase 1 activity based on the method of use recited by Lonn. 
The teachings by Karthik are relied on regarding the functions of “microcrystalline cellulose” and “dibasic calcium phosphate dehydrate” being both diluents and fillers. 
The teachings of Golchert et al. are relied on regarding the function of “microcrystalline cellulose” and “dibasic calcium phosphate (anhydrous)” being both compression aids and fillers. In other words, both of these two components can be categorized as both diluents and compression aids, and more generally as fillers, in solid dosage formulations, such as tablets.

Claims 78-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lonn et al (US 9,522,894 B2), Karthik (RRJCHEM, 2016: 5(2): 143-154), Golchert et al (Int J Pharm. 2013 Sep 10;453(2):322-8) and Verwijs (US 8,552,034 B2), as applied to claims 1, 59-77 and 83, in further view of NCT03218917 (https://clinicaltrials.gov/; 07/12/2017).
The teachings of Lonn, Karthik, Golchert, and Verwijs have been documented in the preceding 103 rejections.
The combined teachings of Lonn, Karthik, Golchert, and Verwijs do not explicitly teach the specific amount of the compound of Formula (I) as recited in claims 78-82.
Regarding claims 78-81, NCT03218917 teaches oral administration of INS1007 at dosages of 10 mg or 25 mg for human subjects in a clinical trial. INS1007 was formerly known as AZD7986, CAS Registry Number 1802148-05-5 entered 18 Aug 2015, and also known as (2S)-N-[(1S)-1-Cyano-2-[4-(3-methyl-2-oxo-2,3-dihydro-1,3-benzoxazol-5-yl)phenyl]ethyl]-1,4-oxazepane-2-carboxamide, which is Compound A of claim 64, and a variant of formula (I) of claim 1, of the instant application. These dosage values correspond directly with dosage values of 10 mg in claim 80 and 25 mg in claim 81. Additionally, these values are included within the ranges of about 5 mg to about 50 mg in claim 78, and about 10 mg to about 40 mg in claim 79. 
Regarding claim 82, Verwijs et al. also teaches a pharmaceutical composition comprising 25 mg to 400 mg of Compound 1 as an active ingredient (Col.4, L. 10-24), and in some embodiments, the pharmaceutical composition comprising 50 mg of Compound 1 as an active ingredient (Col. 4, L. 13). Therefore, the teachings of Verwijs et al. demonstrate that a dosage of 40 mg in instant claim 82 would be well within the knowledge of a skilled artisan to select as a desired amount of an active ingredient in a pharmaceutical composition.  

Thus, it would have been prima facie obvious to one of ordinary skill in the art,
before the effective filing date of the claimed invention, to select dosage values for Formula(I) that had already been established for the purpose of human adult clinical trial, and were also from a range of dosage values disclosed by Verwijs, and to modify these dosage ranges to accommodate the weight differences between individual patients and/or patient groups.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 59-77, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, and 8, of Lonn et al (US 9,522,894 B2) in view of Karthik (RRJCHEM, 2016: 5(2): 143-154), Golchert et al (Int J Pharm. 2013 Sep 10;453(2):322-8) and Verwijs et al (US 8,552,034 B2).
The claims of the instant application are drawn to a pharmaceutical composition comprising a combination of a compound of formula (I) or a pharmaceutically acceptable salt thereof with a diluent, a compression aid, a disintegrant, a glidant, and a lubricant, for the purpose of treating an obstructive disease of the airway. Claim 1 describes the wt% ranges for each of the components in the composition. Claims 59-63 describe potential structural variations of formula (1), while claim 64 explicitly identifies a single variant, compound A, as (2S)-N-[(1S)-1-Cyano-2-[4-(3-methyl-2-oxo-2,3-dihydro-1,3-benzoxazol-5-yl)phenyl]ethyl]-1,4-oxazepane-2-carboxamide or a pharmaceutically acceptable salt thereof. Claims 65-69 describe species of each of the excipient types (lubricant, glidant, disintegrant, compression aid, and diluent) in the composition cited in claim 1. Claim 70 describes the composition of claim 1 as a tablet. Claim 71 describes the composition of claim 70 with a coating on the tablet. Claim 72 describes the composition where compound A of claim 64 is present at about 3 to about 10 wt%. Claims 73-77 describe specific range of wt% values for each excipient species. Claim 83 describes the use of a compound of formula(I) to treat specific types of obstructive diseases of the airways.

Claims 1-3, and 5 in patent 9,522,894 are drawn to a compound of formula(I) or a pharmaceutically acceptable salt thereof, where one of the variants is (2S)-N-[(1S)-1-Cyano-2-[4-(3-methyl-2-oxo-2,3-dihydro-1,3-benzoxazol-5-yl)phenyl]ethyl]-1,4-oxazepane-2-carboxamide or a pharmaceutically acceptable salt thereof. Claim 7 describes a pharmaceutical composition comprising a compound of formula (I) of claim I combined with a pharmaceutically acceptable adjuvant, diluent, or carrier. Claim 8 describes the use of a compound of formula (I) of claim 1 to treat asthma or chronic pulmonary obstructive diseases.
The claims of patent 9,522,894 do not combine a compound of formula (I) with all of the excipients cited in the instant claims, and do not provide wt% values for either the compound of formula(I) or any excipients.

However, Verwijs provides wt% values for each of the excipient classes and species in the composition cited in the instant claims 1, 59-69, and 73-77 for formulation of a pharmaceutical composition as an oral dosage, particularly a tablet. 
Also, the excipient classifications for microcrystalline cellulose and dibasic calcium phosphate (anhydrous) in Verwijs are further defined for correlation with classifications cited in patent 9,522,894, by Karthik and Golchert et al. as noted above in the 103 rejection, whereby these filler excipients are categorized as both diluents and compression aids in a solid formulation. 
Additionally, Verwijs recites a composition where the active ingredient is present in an amount of at least 15 wt% of the pharmaceutical composition, which includes a significant proportion of the about 1.0 to about 30 wt% value for a compound of formula (I) in the instant claim 1.  
It would therefore have been obvious in the instant application, to a person having ordinary skill in the art, to select a range of values for the active ingredient within the composition that would address the required effective dosage. It would also have been obvious to select a combination of excipients consistent with known formulations  and known ranges of wt% values, for creation of a solid oral dosage, specifically a tablet. It is further obvious that the wt% of each excipient might require adjustment to optimize a solid pharmaceutical form of the compounds of formula (I) of claim 1, as the skills required for compression and compaction for solid pharmaceutical dosage forms would be known to persons of ordinary skill in the art.
 Thus, claims 1-3, 5, 7, and 8 of Lonn in view of Karthik, Golchert et al, and Verwijs et al. render the instant claims 1, 59-77, and 83 prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on (571) 272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 1628      

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628